Per Curiam.
Clabby, who is clerk of the St. Louis ' criminal court, has in his possession fees belonging to persons other than himself, and which he collected from the state of Missouri in cases of felony, and which he holds, as such clerk, for the parties entitled thereto. The fees not having been demanded by the parties entitled to them, the question is whether he should pay *574them over to the city of St. Louis, or into the state treasury. Chapter 103, Revised Statutes, 1879, except sections 5646 to 5649, was enacted in the form of a revised bill- approved on the twenty-second day of May, 1879, and contains a clause repealing all prior inconsistent acts, and hence, the sections on the same subject in the prior act of May 10, 1879, were, b'y the revised bill, repealed, so that sections 5633 to 5639, Revised Statutes, stand as the existing law. Sections 5633 and 5635 are broad enough to include fe.es collected by the clerk from the state. The word, eoimty, in the latter section is to be construed as including the city of St. Louis. Section 3126, .par. 19. These fees should be paid into the city treasury.
The judgment is, therefore, reversed and the cause remanded, with directions to the trial court to enter a judgment in conformity thereto